                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JOE HENRY SCOTT, III,

      Plaintiff,

v.                                                  Case No. 3:19cv3546-TKW-HTC
UNKNOWN,

      Defendants.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 4). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation, I agree with the magistrate

judge’s determination that the complaint is frivolous and that the myriad of defects

in the complaint are incurable. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     The complaint (Doc. 1) is DISMISSED with prejudice.

      3.     The Clerk shall close the case file.
DONE and ORDERED this 25th day of October, 2019.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                             2
